Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160119338 A1 Cheyer; Adam J. (hereinafter Cheyer).
Re claims 1 and 8, Cheyer teaches 
1. An unlocking method, applied to an electronic device with a locking function, the method comprising: receiving, by a first processing circuit, a first sound extraction request from a second processing circuit when the electronic device is in a locked mode; (claim 15 processor portion 502 or cell phone portion receives a request to unlock)
determining, by the first processing circuit, whether a first voice input signal is received from a sound extraction circuit after receiving the first sound extraction request; (claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
determining, by the first processing circuit when the first processing circuit receives the first voice input signal, whether first voice data comprised in the first voice input signal matches first preset voice data; and (matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
transmitting, by the first processing circuit, the first voice input signal to the second processing circuit when the first voice data matches the first preset voice data, to trigger the second processing circuit to determine whether second voice data comprised in the first voice input signal matches second preset voice data, and enable the second processing circuit to unlock the locked mode of the electronic device when the second voice data matches the second preset voice data. (matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)

Re claim 2, Cheyer teaches 
2. The unlocking method according to claim 1, further comprising: determining, by the first processing circuit when the first voice data fails to match the first preset voice data, whether a second voice input signal is received from the sound extraction circuit; and (first round of authentication fails, a second try i.e. second voice input is present, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
determining, by the first processing circuit when the first processing circuit receives the second voice input signal, whether third voice data comprised in the second voice input signal matches the first preset voice data, wherein the first voice data and the third voice data correspond to voice keyword data. (First authentication failure + second authentication success results in a third voice data, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)

Re claim 3, Cheyer teaches 
3. The unlocking method according to claim 1, further comprising: determining, by the first processing circuit when the second voice data fails to match the second preset voice data, whether a third voice input signal is received from the sound extraction circuit; and (first and second round of authentication fails, a third try i.e. third voice input is present, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
determining, by the first processing circuit when the first processing circuit receives the third voice input signal, whether fourth voice data comprised in the third voice input signal matches the first preset voice data, wherein the first voice data and the fourth voice data correspond to voice keyword data. (First authentication failure + second authentication failure + 3rd authentication success results in a forth voice data, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)


Re claim 9, Cheyer teaches 
9. The electronic component according to claim 8, further comprising a storage circuit, wherein the storage circuit is configured to store the first preset voice data. (storing data for comparison… matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)

Re claim 10, Cheyer teaches 
10. The electronic component according to claim 8, wherein the first processing circuit determines, when the first voice data fails to match the first preset voice data, whether a second voice input signal is received from the sound extraction circuit, and determines, when the first processing circuit receives the second voice input signal, whether third voice data comprised in the second voice input signal matches the first preset voice data, the first voice data and the third voice data correspond to voice keyword data. (First authentication failure + second authentication success results in a third voice data, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)

Re claim 11, Cheyer teaches 
11. The electronic component according to claim 8, wherein when the second voice data fails to match the second preset voice data, the first processing circuit determines whether a third voice input signal is received from the sound extraction circuit, and when the first processing circuit receives the third voice input signal, determines whether fourth voice data comprised in the third voice input signal matches the first preset voice data, the first voice data and the fourth voice data correspond to voice keyword data. (First authentication failure + second authentication failure + 3rd authentication success results in a forth voice data, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-6 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160119338 A1 Cheyer; Adam J. (hereinafter Cheyer) in view of US 20190043481 A1 Georges; Munir Nikolai Alexander et al. (hereinafter Georges).
Re claim 4, Cheyer teaches 
…the first voice data corresponds to voice keyword data, and the second voice data corresponds to voiceprint data. (voiceprint and commands distinguished one for voiceprint e.g. 580 and one for text/commands 530-550, matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
However, while Cheyer teaches audio distinguished from keywords/text identification, and it is well known that memory usage/resources of audio especially voiceprint/biometrics is much higher than that of text mining, Cheyer fails to teach: 
4. The unlocking method according to claim 1, wherein a computing capability of the second processing circuit is higher than a computing capability of the first processing circuit,… (Georges keyword detection lower than voice recognition 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheyer to incorporate the above claim limitations as taught by Georges to allow for otherwise inherent allocation of resources to conserve processing power and save time such as by utilizing a different processor for to handle text analysis compared to voice/biometric/voiceprint processing, wherein once converted to text audio processing is not necessary thereby speeding up the system of Cheyer and otherwise expressly realizing such an inherency between audio and text processing.

Re claim 5, Cheyer teaches 
5. The unlocking method according to claim 1, further comprising: receiving, by the first processing circuit, a second sound extraction request from the second processing circuit before the electronic device is in the locked mode; (a second request would be the command before locking back up, matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
determining, by the first processing circuit, whether a fourth voice input signal is received from the sound extraction circuit after receiving the second sound extraction request; (First authentication failure + second authentication failure + 3rd authentication success results in a forth voice data, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
performing, by the first processing circuit when the first processing circuit receives the fourth voice input signal, a first preset algorithm to extract voice keyword data of the fourth voice input signal as the first preset voice data; (First authentication failure + second authentication failure + 3rd authentication success results in a forth voice data, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
storing, by the first processing circuit, the first preset voice data; and transmitting, by the first processing circuit, the fourth voice input signal to the second processing circuit, to trigger the second processing circuit to perform a second preset algorithm to extract voiceprint data of the fourth voice input signal as the second preset voice data, wherein a (The different processing methods, one for voiceprint e.g. 580 and one for text/commands 530-550 First authentication failure + second authentication failure + 3rd authentication success results in a forth voice data, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)

However, while Cheyer teaches audio distinguished from keywords/text identification, and it is well known that memory usage/resources of audio especially voiceprint/biometrics is much higher than that of text mining, Cheyer fails to teach:
computation workload of the first preset algorithm is lower than a computation workload of the second preset algorithm. (Georges keyword detection lower than voice recognition 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheyer to incorporate the above claim limitations as taught by Georges to allow for otherwise inherent allocation of resources to conserve processing power and save time such as by utilizing a different processor for to handle text analysis compared to voice/biometric/voiceprint processing, wherein once converted to text audio processing is not necessary thereby speeding up the system of Cheyer and otherwise expressly realizing such an inherency between audio and text processing.


Re claims 6 and 12, Cheyer teaches 
…the first voice data corresponds to voice keyword data, and the second voice data corresponds to voiceprint data (voiceprint and commands distinguished one for voiceprint e.g. 580 and one for text/commands 530-550, matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)

However, while Cheyer teaches audio distinguished from keywords/text identification, and it is well known that memory usage/resources of audio especially voiceprint/biometrics is much higher than that of text mining, Cheyer fails to teach: 
12. The electronic component according to claim 8, wherein a computing capability of the second processing circuit is higher than a computing capability of the first processing circuit… (Georges keyword detection lower than voice recognition 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheyer to incorporate the above claim limitations as taught by Georges to allow for otherwise inherent allocation of resources to conserve processing power and save time such as by utilizing a different processor for to handle text analysis compared to voice/biometric/voiceprint processing, wherein once converted to text audio processing is not necessary thereby speeding up the system of Cheyer and otherwise expressly realizing such an inherency between audio and text processing.


Re claim 13, Cheyer teaches 
13. The electronic component according to claim 8, wherein the first processing circuit receives a second sound extraction request from the second processing circuit before the electronic device is in the locked mode, to determine whether a fourth voice input signal is received from the sound extraction circuit, (First authentication failure + second authentication failure + 3rd authentication success results in a forth voice data, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
performs, when the first processing circuit receives the fourth voice input signal, a first preset algorithm to compute voice keyword data of the fourth voice input signal as the first preset voice data, (First authentication failure + second authentication failure + 3rd authentication success results in a forth voice data, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
stores the first preset voice data, and transmits the fourth voice input signal to the second processing circuit, to trigger the second processing circuit to perform a second preset algorithm to compute voiceprint data of the fourth voice input signal as the second preset voice data… (The different processing methods, one for voiceprint e.g. 580 and one for text/commands 530-550 First authentication failure + second authentication failure + 3rd authentication success results in a forth voice data, thereafter matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
However, while Cheyer teaches audio distinguished from keywords/text identification, and it is well known that memory usage/resources of audio especially voiceprint/biometrics is much higher than that of text mining, Cheyer fails to teach:
…wherein a computation workload of the first preset algorithm is lower than a computation workload of the second preset algorithm. (Georges keyword detection lower than voice recognition 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheyer to incorporate the above claim limitations as taught by Georges to allow for otherwise inherent allocation of resources to conserve processing power and save time such as by utilizing a different processor for to handle text analysis compared to voice/biometric/voiceprint processing, wherein once converted to text audio processing is not necessary thereby speeding up the system of Cheyer and otherwise expressly realizing such an inherency between audio and text processing.

Re claim 14, Cheyer teaches 
…the first voice data corresponds to voiceprint data, and the second voice data corresponds to voice keyword data. (when the order of analysis is unchanged but the observation point of sequence is cherry-picked or isolated per se such as by starting with a voice command and subsequently moving to the next lock period, second becomes first and first becomes second/third without allocating more resources are still used for voice/sound versus text mining, voiceprint and commands distinguished one for voiceprint e.g. 580 and one for text/commands 530-550, matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
However, while Cheyer teaches audio distinguished from keywords/text identification, and it is well known that memory usage/resources of audio especially voiceprint/biometrics is much higher than that of text mining, Cheyer fails to teach:
14. The electronic component according to claim 8, wherein a computing capability of the first processing circuit is higher than a computing capability of the second processing circuit... (Georges keyword detection lower than voice recognition 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheyer to incorporate the above claim limitations as taught by Georges to allow for otherwise inherent allocation of resources to conserve processing power and save time such as by utilizing a different processor for to handle text analysis compared to voice/biometric/voiceprint processing, wherein once converted to text audio processing is not necessary thereby speeding up the system of Cheyer and otherwise expressly realizing such an inherency between audio and text processing.



Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160119338 A1 Cheyer; Adam J. (hereinafter Cheyer) in view of US 20190043481 A1 US 20180033428 A1 Kim; Lae-Hoon et al. (hereinafter Kim).
Re claims 7 and 15, Cheyer teaches 
7. The unlocking method according to claim 1, further comprising: transmitting, by the first processing circuit when the electronic device is in the locked mode… (matching expressly prior to unlocking the device to perform commands following the unlock voiceprint comparison, as in fig. 5 with 0044 using 580 with 530, 540, 550 thereafter voiceprint is used to unlock, then commands such as playing a song in a media player is used or navigation e.g. “(unlock biometric voiceprint e.g. password) + “Play song [keyword1]  by Michael Jackson [keyword2]”, claim 15 processor portion 502 or cell phone portion receives a request to unlock by voiceprint identification which can be a password or biometric of a human 0015-0016)
…and the second processing circuit is in a sleep mode, a wake-up signal to unlock the sleep mode of the second processing circuit after the first processing circuit determines that the first voice data matches the first preset voice data; and 
transmitting, by the first processing circuit, the first voice input signal to the second processing circuit after the sleep mode of the second processing circuit is unlocked, to trigger the second processing circuit to determine whether the second voice data matches the second preset voice data.
(Kim user utters a wake word which can be an unlock word if sleep analogous to unlock, matching of commands follows 0013 0018 with fig. 1-2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cheyer to incorporate the above claim limitations as taught by Kim to allow for wakeup signals to be spoken as unlock commands to save the user a step of uttering a separate keyword/password wherein biometrics of the wakeword are used to unlock and the wakeword itself is used to wake up the device e.g. unlock the security cpu portion and wake up the interface cpu portion, thereby reducing user time needed to access a device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 10147420 B2		Shima; Yoshikazu
Lock/unlock, ASR authentication


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov